DETAILED ACTION
In the amendment filed on March 11, 2021, claims 1 – 20 are pending. Claims 1, 3, 6, 7, 8, 11, 15, 18 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claims 1, 6, 7, 15; the claims have been amended to recite “wherein performing the first[/second] plasma process comprises using a gas distribution plate to expose the substrate…” The term “using a gas distribution plate to expose” is a broad term and the term has no express recitation in the originally filed disclosure. The instant specification does disclose “disposing a GDP and that during operation of the apparatus, the GDP functions as a filter of ions from the first remote plasma to the pedestal”, but the recitation does not describe same action as the action of using.  Furthermore, the claim does not place the step of “using” in the context of the disclosed apparatus or one that is reasonably conveyed by the originally filed disclosure. The term “using” in plain meaning means “to utilize” or “to employ” but the claim encompasses more ways of utilizing the gas distribution plate (e.g. as an electrode, actuating/moving a plate nozzle to direct gas prior to ionization, actuating/moving a plate nozzle to provide carrier gas to entrain ions) to expose the substrate to the negatively charged oxygen ions that what is described in the originally filed disclosure, introducing New Matter.  Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.
Dependent claims are rejected on the basis of their parent claims.

Claim Rejections - 35 USC § 103
 in the previous Office Action are withdrawn due to the amendment to the claims.

Claims 1, 3, 4, 5, 15, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samukawa US 5,827,435 (hereafter “Samukawa”) in view of Dhindsa et al. US 2015/0083582 A1 (hereafter “Dhindsa”) and Kubota et al. US 5,928,528 (hereafter “Kubota”).
Regarding claims 1, 3, 4, 5, 15, 18, 19, 20; Samukawa is directed to processing of semiconductor substrates with a plasma excited by a high-frequency electric field (Abstract; col 1 lines 5 – 12). Samukawa discloses a method comprising: generating a [first] plasma in a reaction chamber using oxygen as a reaction gas (Fig. 3; col 4 line 65 – col 5 line 65); and exposing a substrate to the plasma, wherein the plasma comprises negative ions of O- and O2- (col 2 lines 1 – 5, col 6 lines 35 – 46). Samukawa further discloses that while the plasma is generated an alternating bias voltage/signal, such as an rf bias voltage, is applied to a substrate pedestal and substrate; the alternating bias voltage alternates between a positive voltage and a negative voltage (col 2 lines 61 – 65, col 5 line 48 – 55, col 6 lines 8 – 15). The alternating polarities of the alternating bias voltage/signal influences the attraction and repulsion of respective negative and positive ions within the plasma (col 2 lines 1 – 5 describing the effect of a negative bias on the substrate prevents [repels] active negative ions from impinging the substrate, col 3 lines 14 – 20 describing positive ions and negative ions alternatively accelerated toward the substrate).

With regards to the step of using a gas distribution plate:
Dhindsa is directed to methods and apparatus for etching substrates and depositing substances on substrates (Abstract; [0001], [0002], [0055], [0089]).  Dhindsa discloses an apparatus comprising an upper sub-chamber 132 for providing an upper plasma [remote plasma], a lower sub-chamber 134 and a plate assembly 150/250 [gas distribution plate (GDP)] (Figure 1; [0023] – [0026]). The upper plasma may be generated from a reactive working gas such as H2 and O2 ([0038]).  Dhindsa further discloses that the plate assembly is comprised of one or more independently movable plates with apertures extending through the thickness of the plates ([0023], [0046] – [0056]). The plate assembly acts to tune [use the gas distribution plate to expose] the amount of plasma ion/plasma radical flux experienced by a substrate while having a plasma present in the upper sub-chamber ([0005], [0009], [0024], [0029], [0055]).  The presence of the plate assembly as well as the ability to tune the relative fluxes of plasma ions to plasma radicals helps to combat certain geometric non-uniformities of plasma etching processes and offers more precise control of plasma conditions for etch and/or deposition processes ([0003], [0045], [0067] – [0068], [0074], [0085] – [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Samukawa by including a step of using a gas distribution plate to expose the substrate to the 
With regards to the bias voltage applied to the pedestal is a negative/positive direct current bias voltage.
Kubota is directed to plasma treatment methods and systems (Abstract). Kubota discloses applying alternating pulsed direct current bias voltage to a substrate holder during a plasma process (Fig. 8; col 5 lines 35 – 50, col 8 line 60 – col 9 line 15).  The application of DC power in alternating polarities aids in minimizing abnormal etching for etching processes and microloading (col 10 lines 5 – 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Samukawa by utilizing a pulsed alternating DC bias [negative bias and positive bias] because Kubota teaches that the use of alternating DC bias minimizes abnormal etching and microloading.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Samukawa in view of Dhindsa and Kubota as applied to claims 1, 3, 4, 5, 15, 18, 19, 20 above, and further in view of Wallace et al. US 6,140,243 (hereafter “Wallace”).
Regarding claims 2 and 6, Kubota discloses that plasma dry etching is utilized in the semiconductor manufacturing arts to remove unnecessary portions of a specimen 
Samukawa in view of Dhindsa and Kubota does not expressly teach the steps of forming a layer on the substrate, depositing the photoresist on the layer, that the first plasma process removes the photoresist deposited, igniting a hydrogen-containing as to generate a second remote plasma containing positively charged hydrogen ions;  exposing the substrate to the plasma containing the positively charged hydrogen ions; and while exposing the substrate to the plasma containing the positively charged hydrogen ions, applying a negative DC bias voltage to repel fluorine ions.
Wallace is directed to an integrated circuit fabrication process where residual fluorine contamination existing on metal surfaces after fluorine etching and photoresist ashing is removed by exposure to an NH3/O2 plasma (Abstract; Fig. 1; col 2 lines 42 – 67). Wallace discloses a substrate containing an metal layer of aluminum and then processing the metal layer by: patterning using photoresist and etching using a fluorine chemistry the metal layer; performing an ashing step to remove the photoresist; and then defluoridating the metal surface to remove residual fluorine produced in the previous processes (Fig. 1, Fig. 5; col 2 lines 42 – 67, col 5 lines 9 – 32). The ashing is performed by using a remotely excited NF3/O2 plasma [relating to containing negatively charged oxygen ions] in a Gasonics asher (col 2 lines 54 – 58). The defluoridation can be carried out by the use of an NH3 plasma or alternatively atomic hydrogen/activated hydrogen gas generated from a microwave excitation state [second plasma discharge] (col 3 lines 1 – 17, col 4 lines 5 – 10). Wallace discloses that ashing is a common step used for fabricating integrated circuits (col 1 lines 15 – 21) and that defluoridation after 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Samukawa in view of Dhindsa and Kubota to include a step of forming a layer of metal onto the substrate; depositing a photoresist on the layer; ashing [removing] the photoresist by exposing the substrate to the oxygen containing plasma; exposing the substrate to either an NH3 or H2/atomic plasma [hydrogen-containing gas]; because Wallace teaches that such steps are routine and necessary steps for the production of semiconductor devices, which Wallace, Samukawa, Dhindsa and Kubota are in the field of endeavor thereof, and because Wallace teaches that defluoridation using NH3 or H2/atomic plasma is advantageous in increasing adhesion between a deposited metal layer and subsequent layers as well as reducing the contact resistance between layers. The requirement of the hydrogen-gas containing plasma being a remote plasma and that the GDP is utilized for exposing the substrate to the hydrogen-gas containing plasma to remove fluorine ions is met by Dhindsa for the same reasons outlined above concerning the use of the GDP in the use of oxygen-containing plasmas.

Claims 7 – 14 are newly rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Samukawa, Dhindsa and Kubota, as evidenced or alternatively further in view of Liu US 6,776,170 B2 (hereafter “Liu”).
3/O2 plasma (Abstract; Fig. 1; col 2 lines 42 – 67). Wallace discloses a substrate containing an metal layer of aluminum and then processing the metal layer by: patterning using photoresist and etching using a fluorine chemistry the metal layer; performing an ashing step to remove the photoresist; and then defluoridating the metal surface to remove residual fluorine produced in the previous processes (Fig. 1, Fig. 5; col 2 lines 42 – 67, col 5 lines 9 – 32). The ashing is performed by using a remotely excited NF3/O2 plasma [related to first plasma and to a plasma containing negatively charged oxygen ions] in a Gasonics asher (col 2 lines 54 – 58). The defluoridation can be carried out by the use of an NH3 plasma or alternatively atomic hydrogen/activated hydrogen gas generated from a microwave excitation state [second plasma discharge] (col 3 lines 1 – 17, col 4 lines 5 – 10). Wallace discloses that ashing is a common step used for fabricating integrated circuits (col 1 lines 15 – 21) and that defluoridation after ashing is advantageous because residual fluorides hinder the adhesion of subsequent passivation layers as well as increases the contact resistance of the aluminum layer (col 1 lines 23 – 56).
Wallace does not expressly teach that the second plasma comprises positively charged hydrogen ions and the step of applying a negative direct current bias voltage to repel negatively charged fluorine ions from the substrate during exposure with the plasma. Wallace also does not expressly teach that the ashing [first] plasma is performed while specifically exposing a substrate to negatively charged oxygen ions and that during the ashing process, a first negative direct current bias voltage to the 
With regards to the generation of a plasma containing positively charged hydrogen ions from a hydrogen-containing gas:
Wallace teaches that activated hydrogen/atomic hydrogen plasma is generated with a microwave power discharge using hydrogen gas. The Examiner takes the position that such a plasma inherently comprises positively charged hydrogen ions. Support for said position is found in the use of like materials and like processes between Wallace and the instant disclosure as well as Liu. Furthermore, as evidenced by Liu, inductively coupled RF discharges using hydrogen gas are known to produce H+ and H2+ ions (Fig. 1; col 6 lines 20 – 50). Accordingly, the generation of a plasma of hydrogen gas would result in the claimed inherent feature. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
Additionally, Liu discloses plasma processing conditions for the purpose of producing a shower of H+ and H2+ ions from hydrogen gas (Fig. 1; col 6 lines 20 – 50).  Liu further discloses that such ions act as a plasma enhanced etch that allows for thorough cleaning without leaving residues on a substrate surface (col 2 lines 5 – 20, col 4 lines 1 – 15, col 6 lines 20 – 50).
Therefore, it would have been obvious to one of ordinary skill in the art to have recognized within the method of Wallace or otherwise modify the method of Wallace to produce positively charged hydrogen ions because Liu teaches that such a hydrogen In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
With regards to the steps of applying a negatively charged direct current bias voltage as claimed; and that the first plasma and second plasma are remote plasmas and that a GDP is used to expose the substrate to negatively charged oxygen ions and the second plasma, respectively:
Samukawa, Dhindsa and Kubota disclose, mutatis mutandis, the steps and elements shared between claims 1, 3, 4, 5, 15, 18, 19, 20 and 7 – 14.  Additionally, Samukawa discloses that during conventional etching plasma processing, negative charges such as electrons tend to accumulate on a substrate and subsequently generate a negative self-bias that impedes etching operation. Alternation between negative and positive biases prevents charge accumulation on the substrate, where positive and negative ions alternately affect the substrate, thus inducing less radiation damage and improved etching/removal of material (col 2 lines 1 –5, col 6 lines 10 –30). Kubota further discloses, as improvement, that utilizing alternating direct current pulses further enhances the precision of etching/removal of material (col 10 lines 5 – 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wallace to have included a step of applying a negative direct current bias voltage, at least in part, during the first plasma process and the second plasma process because Samukawa teaches that alternation between negative and positive biases prevents charge accumulation on the substrate, where positive and negative ions alternately affect the 
While Wallace, Liu, Samukawa and Kubota do not expressly teach that the negative direct current bias voltage repels negatively charged fluorine ions from the substrate, it is reasonable to presume that the action of repelling negatively charged ions from the substrate is inherent to the combined invention of Wallace as modified by Samukawa and Kubota (and optionally Liu). Support for said presumption is found in the use of like materials and like processes (It would have been readily apparent to one of ordinary skill that negative electric charge repels negative electric charge) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed inherent action of the ions would obviously have been present once the proposed modified Wallace apparatus is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claims 16 and 17 are newly rejected under 35 U.S.C. 103 as being unpatentable over Samukawa in view of Dhindsa and Kubota as applied to claims 1, 3, 4, 5, 15, 18, 19, 20 above, and further in view of Takigawa et al. US 2005/0191852 A1 (hereafter “Takigawa”).

Takigawa is directed to the manufacturing of semiconductor devices (Abstract).  Takigawa discloses the steps of: depositing a silicon nitride film [a layer] ([0025]); exposing the silicon nitride film to an O2 plasma to form a silicon oxide film [exposed to plasma to oxidize the layer]; depositing a photoresist layer ([0026]); and exposing the photoresist to develop a pattern ([0026]; Fig. 1B). Takigawa discloses that the oxide film over the silicon nitride aids in preventing particles produced from etching of the nitride film from interfering with proper patterning of films processed for semiconductor manufacturing ([0011] – [0012]; [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the method of Samukawa in view of Kubota to utilize for the O2 plasma exposure step of Takigawa because Takigawa teaches that an O2 plasma exposure step to convert [oxidize] silicon nitride to silicon oxide helps reduce particle adhesion on silicon nitride surfaces, which is advantageous in the field of semiconductor processing; and because Samukawa in view of Kubota teaches advantages in preventing unwanted deleterious effects due to charging of the substrate during processing.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717